This is an appeal from a conviction of burglary. The evidence as to the commission of the burglary and of the identity of the burglar was wholly circumstantial. The appellant was without counsel, and the case was submitted to the jury on instructions for the state only, one of which is as follows: "The court further instructs the jury for the state that you do not have to know that the defendant in this case is guilty to convict him; all that is required of the state to convict is to satisfy the jury beyond a reasonable doubt that the defendant is guilty, and when the state has done this it is the duty of the jury to convict him."
There are two errors in this instruction: First, the jury was not required to form their belief of the defendant's guilt "from the evidence;" second, it omits, as do the state's other instructions, the necessary qualification that in order for appellant's guilt to appear beyond a reasonable doubt the evidence must exclude every other reasonable hypothesis consistent with his innocence. The first error may not require a reversal when the instruction is read in connection with other instructions granted the state, but the second, the evidence being wholly cir-circumstantial, does so require.
Reversed and remanded. *Page 287